DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the remarks/arguments for Application 16/842,177 filed on 7 April 2020.
Claims 1-19 are currently pending and have been examined.

Information Disclosure Statement
The Information Disclosure Statement filed 7 April 2020 has been considered. An initialed copy of the Form 1449 are enclosed herewith.

Claim Objections

The following claims are objected to for various informalities and/or errors:

Claims 3 and 12, which recite: “wherein the card handling data parameters comprise one or more of motion, velocity or trajectory of the payment card, and grip characteristic parameters defining [a] applied by a payor to the payment card.

Correction and/or clarification is required.

Claim Rejections - 35 USC § 101

35 U.S.C. § 101 reads as follows: 

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites:  A payment card configured for payor identity authentication for the purpose of an electronic payment transaction(s), the payment card comprising: 

one or more sensors configured to measure card handling parameters associated with the payment card; 

a processor implemented authentication signature generator, configured to: 

generate a biometric identity signature associated with an authorized cardholder corresponding to the payment card, wherein the biometric identity signature is generated based on a first set of card handling parameter data received from the one or more sensors; and 

retrievably store the generated biometric identity signature in a memory; 

a processor implemented card handling data comparator configured to: 

receive a second set of card handling parameter data from the one or more sensors; 

retrieve the biometric identity signature associated with the authorized cardholder from the memory; and 

compare the second set of card handling parameter data with data extracted from the retrieved biometric identity signature; and 

a processor implemented authentication decision generator configured to generate an identity authentication decision based on the comparison between the second set of card handling parameter data with data extracted from the retrieved biometric identity signature. 

The claim is directed to an apparatus (e.g., manufacture), which is one of the statutory categories of invention and involves steps carried out by the various computer-related devices or components recited of merely collecting (gathering) data/information gathering associated with a transaction, and comparing and matching characteristics of the data/information for verification or authentication purposes based on specific conditions/criteria, for subsequent processing of the transaction (e.g., following rules or instructions).

The limitations as drafted, that, under its broadest reasonable interpretation, covers certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (business relations), inasmuch as the claimed method as a whole is directed towards facilitating the authentication and/or verification of data/information associated with ownership of a payment token utilized for subsequent processing of a transaction in an organized manner, involving steps which are nothing more than merely collecting/receiving data/information associated with an asset and/or a transaction, comparing and/or matching characteristics of the data/information in order to verify the data/information (e.g., mitigate risk) associated with ownership of a financial token for subsequent processing of the transaction (e.g., asset redemption), but for the recitation of implied generic computer components. 

Performing steps comprising data/information gathering associated with an asset and/or transaction (e.g., receiving/collecting user-specified data/information), and comparing and matching characteristics of the data/information for verification or authentication purposes, for subsequent processing of the transaction (e.g., following rules or instructions), falls within the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (business relations). Other than the mere nominal recitation of a generic computer device, nothing in the claim element precludes the steps from the organizing human interactions grouping. Accordingly, for these reasons, the claim recites an abstract idea. 

Verifying and/or authenticating data/information (e.g., ownership profile) for subsequent processing (e.g., transaction payment) is akin to risk mitigation/fraud prevention principles/practices (e.g., fundamental economic principle/practice) and, thus, an abstract idea (Alice Coro. Pty. Ltd. v. CLS Bank Int’l, Bilski v. Kappos, BuySAFE Inc., v. Google Inc., Ultramercial Inc., v. Hulu, LLC). Because the claim is directed to the performance of financial transactions, it is thus directed to an abstract idea. See Manual of Patent Examining Procedure (“MPEP”) § 2106.04(a)(2)(I)(A).

The judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally apply the abstract concept and/or idea identified. The claim recites the amended elements –  “. . . generate a biometric identity signature associated with an authorized cardholder corresponding to the payment card, wherein the biometric identity signature is generated based on a first set of card handling parameter data received from the one or more sensors; . . . a processor implemented card handling data comparator configured to: receive a second set of card handling parameter data from the one or more sensors; . . . compare the second set of card handling parameter data with data extracted from the retrieved biometric identity signature;…”. However, use of biometric data/information for use as identification means merely links the use of the judicial exception to a particular technological environment or field of use, in this instance for mere verification and/or authentication purposes in a financial environment or setting. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

The computer-related device is recited at a high-level of generality and is merely invoked as a tool (intermediary) to perform the steps recited such that it amounts to no more than mere instructions to apply the exception using a generic computer component. Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. Moreover, nothing in the steps involve an improvement to the conventional functioning of a computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from merely using a computer as a tool to perform an abstract idea while also generally linking the use of the judicial exception to a particular technological environment or field of use. As such, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is therefore directed to an abstract idea.

The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim as a whole merely describes how to generally apply the concept of facilitating the authentication and/or verification of data/information associated with ownership of a payment token utilized for subsequent processing of a transaction in an organized manner while carrying out the steps of merely receiving, retrieving, comparing (matching), and transmitting (relaying) data and/or information., which are akin to the computer functions of: i. receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); ii. performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); iii. electronic recordkeeping, Alice Corp., 134 S. Ct. at 2359, 110 USPQ2d at 1984 (creating and maintaining "shadow accounts"); Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); iv. storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93, recognized by the courts as amounting to mere instructions to implement an abstract idea on a generic computer or as insignificant extra-solution activity. If the additional element (or combination of elements) amounts to no more than mere instructions to apply the exception using a generic computer component, then this consideration does not favor eligibility. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Thus, even when viewed as a whole, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea.

Independent claim 10 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 10 corresponds to the subject matter of claim 1 in terms of a method (e.g., process). Therefore the reasoning provided for claim 1 applies to claim 10 accordingly.

Independent claim 19 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 19 corresponds to the subject matter of claim 1 in terms of a computer program product (e.g., manufacture). Therefore the reasoning provided for claim 1 applies to claim 19 accordingly.

Dependent claims 2-9, and 11-18 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

For instance in claims 2 and 11, the step(s) comprising “wherein the authentication decision generator is configured such that the generated identity authentication decision is communicable to a payment card reader with which the payment card interfaces for the purposes of implementing the electronic payment transaction”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (business relations), because it merely describes intermediate steps and/or rules/instructions used in the process. 
 
For instance in claims 3 and 12, the step(s) comprising “wherein the card handling data parameters comprise one or more of motion, velocity or trajectory of the payment card, and grip characteristic parameters defining a applied by a payor to the payment card”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (business relations), because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claims 4 and 13, the step(s) comprising “wherein the grip characteristic parameters include one or more of grip surfaces, grip surface area, grip pressure, grip duration and grip temperature”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (business relations), because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claims 5 and 14, the step(s) comprising “wherein at least one of the one or more sensors comprises any of an accelerometer, a gyroscope, a magnetometer, an altimeter, a GPS receiver, a contact sensor, a grip sensor, pressure sensor, capacitive touch sensor, galvanic skin response sensor, temperature sensor or any combination thereof”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (business relations), because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claims 6 and 15, the step(s) comprising “wherein the biometric identity signature associated with the authorized cardholder corresponding to the payment card is generated responsive to confirmation that the first set of card handling data parameters corresponds to a change of state of the payment card that has been caused by the authorized cardholder”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (business relations), because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claims 7 and 16, the step(s) comprising “wherein the confirmation that the first set of card handling data parameters corresponds to a change of state of the payment card that has been caused by the authorized cardholder is based on a successful identity authentication of the authorized cardholder's identity at a payment card reader with which the payment card interfaces”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (business relations), because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claims 8 and 17, the step(s) comprising “wherein the second set of card handling data parameters comprises card handling data parameters detected by the one or more sensors within a defined duration immediately preceding a card based transaction event”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (business relations), because it merely describes intermediate steps and/or rules/instructions used in the process. 

For instance in claims 9 and 18, the step(s) comprising “wherein the identity authentication decision is one of an identity match decision and an identity non-match decision”, is a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions (business relations), because it merely describes intermediate steps and/or rules/instructions used in the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-19 are rejected under 35 U.S.C. 103(a) as being unpatentable under Shinn, US 6,655,585 (“Shinn”), in view of Doyle et al., US 2002/0095587 (“Doyle”).

Re Claim 1: Shinn discloses a payment card configured for payor identity authentication for the purpose of an electronic payment transaction(s), the payment card comprising: 

one or more sensors configured to measure card handling parameters associated with the payment card; (C1 L49-53; C2 L24-25) 

a processor implemented authentication signature generator, configured to: (C1 L23-25)

With regard to the limitation feature comprising:

generate a biometric identity signature associated with an authorized cardholder corresponding to the payment card, wherein the biometric identity signature is generated based on a first set of card handling parameter data received from the one or more sensors; 

Doyle makes this teaching in a related endeavor (¶[0020], ¶[0021-0022], ¶[0035], ¶[0059]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Doyle with the invention of Shinn as described above for the motivation of providing means by which multiple functions associated with authentication can be conveniently and economically provided in a single personal device, while still ensuring the security of the device and the operations it performs.

Shinn further discloses:

retrievably store the generated biometric identity signature in a memory; (C1 L57-59)

a processor implemented card handling data comparator … configured to: (C1 L44-47)

receive a second set of card handling parameter data from the one or more sensors; (C1L35-38)

retrieve the biometric identity signature associated with the authorized cardholder from the memory; (C1 L40-42)

compare the second set of card handling parameter data with data extracted from the retrieved biometric identity signature; (C1 L44-47)

a processor implemented authentication decision generator configured to generate an identity authentication decision based on the comparison between the second set of card handling parameter data with data extracted from the retrieved biometric identity signature. (C1 L42-48)

Re Claim 2: Shinn in view of Doyle discloses the payment card as claimed in claim 1. Shinn further discloses: 

wherein the authentication decision generator is configured such that the generated identity authentication decision is communicable to a payment card reader with which the payment card interfaces for the purposes of implementing the electronic payment transaction. (C1 L44-47)

Re Claim 3: Shinn in view of Doyle discloses the payment card as claimed in claim 1. Shinn further discloses: 

wherein the card handling data parameters comprise one or more of motion, velocity or trajectory of the payment card, and grip characteristic parameters defining a applied by a payor to the payment card. (C1 L19-25)
Re Claim 4: Shinn in view of Doyle discloses the payment card as claimed in claim 3. Shinn further discloses: 

wherein the grip characteristic parameters include one or more of grip surfaces, grip surface area, grip pressure, grip duration and grip temperature. (C8 L23-25)
Re Claim 5: Shinn in view of Doyle discloses the payment card as claimed in claim 1. Shinn further discloses: 

wherein at least one of the one or more sensors comprises any of an accelerometer, a gyroscope, a magnetometer, an altimeter, a GPS receiver, a contact sensor, a grip sensor, pressure sensor, capacitive touch sensor, galvanic skin response sensor, temperature sensor or any combination thereof. (C5 L12-15)
Re Claim 6: Shinn in view of Doyle discloses the payment card as claimed in claim 1. Shinn further discloses: 

wherein the biometric identity signature associated with the authorized cardholder corresponding to the payment card is generated responsive to confirmation that the first set of card handling data parameters corresponds to a change of state of the payment card that has been caused by the authorized cardholder. (C1 L42-48)

Re Claim 7: Shinn in view of Doyle discloses the payment card as claimed in claim 1. Shinn further discloses: 

wherein the confirmation that the first set of card handling data parameters corresponds to a change of state of the payment card that has been caused by the authorized cardholder is based on a successful identity authentication of the authorized cardholder's identity at a payment card reader with which the payment card interfaces. (C1 L42-48)
Re Claim 8: Shinn in view of Doyle discloses the payment card as claimed in claim 1. Shinn further discloses: 

wherein the second set of card handling data parameters comprises card handling data parameters detected by the one or more sensors within a defined duration immediately preceding a card based transaction event. (C10 L1-13)
Re Claim 9: Shinn in view of Doyle discloses the payment card as claimed in claim 1. Shinn further discloses: 

wherein the identity authentication decision is one of an identity match decision and an identity non-match decision. (C1 L42-48)
Re Claim 10: Claim 10, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 10 is rejected in the same or substantially the same manner as claim 1.

Re Claim 11: Claim 11, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 2. Accordingly, claim 11 is rejected in the same or substantially the same manner as claim 2.

Re Claim 12: Claim 12, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 3. Accordingly, claim 12 is rejected in the same or substantially the same manner as claim 3.

Re Claim 13: Claim 13, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 4. Accordingly, claim 13 is rejected in the same or substantially the same manner as claim 4.

Re Claim 14: Claim 14, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 5. Accordingly, claim 14 is rejected in the same or substantially the same manner as claim 5.

Re Claim 15: Claim 15, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 15 is rejected in the same or substantially the same manner as claim 6.

Re Claim 16: Claim 16, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 16 is rejected in the same or substantially the same manner as claim 7.

Re Claim 17: Claim 17, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 17 is rejected in the same or substantially the same manner as claim 8.

Re Claim 18: Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 9. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 9.

Re Claim 19: Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 1.



Conclusion

Claims 1-19 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692